Citation Nr: 1340816	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type II diabetes.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to November 1987. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The rating decision continued a 20 percent disability rating for type II diabetes that had been in effect since January 2008.  See A.B. v. Brown, 6 Vet. App. 35 (1993).    

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities, but is not manifested through ketoacidosis or hypoglycemic reactions requiring hospitalizations or more than monthly visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for type II diabetes, but no more than 40 percent, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The RO provided the Veteran with a VCAA notice letter in March 2011.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for an increased disability evaluation and informed the Veteran how VA assigns effective dates.  The letter also addressed who was to provide the evidence.

It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran.  The Veteran has had a VA examination performed by qualified medical professional, who reviewed the Veteran's medical records.  The examiner explained his findings and conclusions.  The examination and examination report are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Entitlement to an Increased Disability Rating for Type II Diabetes

The Veteran contends, in essence, that his service-connected diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The Veteran has stated that he was instructed by his doctor to regulate his activity and to avoid strenuous activity in order to avoid low blood sugar levels. 

The rating schedule provides the following criteria for rating diabetes:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated ........................................................................ 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.............................. 60 percent

Requiring insulin, restricted diet, and regulation of activities............. 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet ............................................................................................................. 20 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The claims file indicates that the Veteran was diagnosed with type II diabetes in 2007.  The Veteran has treated with an internist who put him on a restricted diet, and prescribed insulin in November 2010.  The Veteran contends that his doctor also requires him to regulate his activities due to his diabetes mellitus.

While a review of the medical records associated with the claims file indicates that the Veteran's doctor was only encouraging increased activity prior to the filing of the claim for an increase, the Veteran has maintained that he has been verbally warned against strenuous activity by his physician since being started on insulin.  The Veteran has stated that his doctor has warned him to restrict any strenuous or prolonged activities that might cause dangerously low blood sugar.  The Veteran reports that he has had three episodes of low blood sugar symptoms despite worrying constantly about his blood sugar levels and careful timing of both food intake and activity of any kind.    

In support of these contentions, the Veteran's doctor sent a letter, in August 2011, stating that the Veteran has type 2 diabetes that requires significant effort to maintain his blood sugar.  In addition to requiring insulin and a restricted diet, the Veteran's doctor explained that: 
He has also had to regulate his activity in order to manage his blood sugar.  Light to moderate exercise of short duration is certainly encouraged.  However, [the Veteran] should avoid strenuous or prolonged activities which, in combination with his medications and diet, might result in a hypoglycemic reaction.
In February 2012, the Veteran's doctor sent an additional narrative to note that she requires him to regulate his activity to avoid low blood sugar, rather than the Veteran self-imposing such regulation. 

In March 2011, the Veteran underwent a VA examination related to his diabetes.  It was noted that the Veteran was on a restricted his diet because of his diabetes.  The examiner found that the Veteran had no ketoacidosis or hypoglycemic reaction at the time of the examination.  There was evidence of peripheral neuropathic symptoms bilaterally in the Veteran's upper extremities.  The examiner noted that the Veteran was not restricted in ability to perform strenuous activities. 

The Veteran has asserted that the VA examiner's opinion regarding his restrictions in ability to perform strenuous activities comes from a misunderstanding on the part of the Veteran during the examination.  The Veteran has stated that he believed he was being asked about specific strenuous activities that he was restricted from doing, and that he reported that none existed.  However, he maintains that he is restricted by his physician from any and all strenuous activities due to his diabetes, and, accordingly, the opinion from his VA examination is based upon inaccurate information.

The Veteran is competent to report what he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (the layperson is competent to report a contemporaneous medical diagnosis). 

In order to substantiate an evaluation in excess of 20 percent the evidence must competently establish that the Veteran has been directed to regulate his activities. Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The Veteran has reported that he received instructions from his physician regarding treatment of his type II diabetes, including: warning him to restrict any strenuous or prolonged activities that might cause dangerously low blood sugar.  The Veteran is found to be competent to report instructions that he has been given by his doctor regarding routine treatment of his condition.  This allegation is supported by his physician's letter repeating these instructions.  As the Veteran has been found to be credible, the Board finds this evidence to be of greater probative value than the report of the VA examiner.  Overall, his type II diabetes impairment has been reasonably consistent with the criteria for a 40 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.119, Diagnostic Code 7913.  

The Veteran's diabetes mellitus has not met the rating schedule criteria for a rating higher than 40 percent.  The Board does not find evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or multiple visits per month to a diabetes care provider.  While the Veteran does suffer from complications of his diabetes mellitus (e.g., peripheral neuropathy of his bilateral lower extremities and bilateral carpal tunnel), the Board finds that the Veteran's overall diabetes disability more nearly approximates the criteria required for the 40 percent rating.  Thus, the Board finds that a rating of 40 percent for type II diabetes is warranted.  See 38 C.F.R. § 4.7.

Additionally, the Board notes that the symptoms exhibited from the Veteran's diabetes are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's diabetes has not required frequent hospitalizations.  The manifestations of his diabetes would be expected to have some effect on his capacity for employment, but the evidence does not tend to show that his diabetes, by itself, would interfere with employment to a marked extent.  
Indeed, as noted, the Veteran's symptoms are fully contemplated by the rating schedule, and thus, the claim will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for his diabetes disability.  See Thun v. Peake, 22 Vet. App. 111(2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 As the evidence of record, at the very least, places the claim into relative equipoise, a 40 percent rating will be assigned.  


ORDER

A 40 percent disability rating for type II diabetes is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


